The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 23, 2015

                                       No. 04-14-00879-CR

                                   Matthew Douglas HAYES,
                                          Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR10842W
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on January 21, 201. On January 21,
2015, appellant’s attorney filed a motion for extension of time to file the brief. Although the
clerk of this court can administratively grant a first motion for extension of time for up to thirty
days, appellant’s attorney requests a sixty-day extension. The motion is GRANTED; however,
given the length of the extension granted, THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by
March 20, 2015.

                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court